Citation Nr: 0312158	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for essential tremors for 
accrued purposes.  


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio


INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.  The veteran passed away in March 2000.  The appellant 
is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was previously before the Board in December 2002.  
At that time, The Board found that new and material evidence 
had been submitted to reopen the claim for service connection 
for a psychiatric disorder.  The claim, thus, needed to be 
reviewed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  


REMAND

As previously indicated the Board in December 2002 determined 
that new and material evidence had been submitted and 
reopened the appellant's claim.  Accordingly, a current 
decision must be based on a de novo review of the evidence. 

In this regard at the time of the veteran's death service 
connection was in effect for the residuals of a shell 
fragment wound to upper left arm, Muscle Group III.  Of 
record are November 1997 and May 1998 private medical 
opinions relating the tremors to the injuries which occurred 
during service.  The veteran indicated that when he sustained 
the shell fragment wound he also sustained a head injury.  As 
such, the Board finds that additional development is 
warranted.

The Board notes that the United States Court of Appeals for 
the Federal Circuit has recently invalidated the regulations, 
which empowered the Board to issue written notification of 
the VCAA and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representation.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following actions:

1.  The RO should request copies of all 
clinical records of treatment that the 
veteran received for tremors at the VAMC, 
Birmingham, Alabama.  

2.  The RO should make arrangements for 
the veteran's claims file to be reviewed 
by a specialist in neurology.  The 
specialist should be requested to render 
an opinion regarding whether it is as 
likely as not that the veteran's tremor 
disorder is related to the concussive 
injury that reportedly occurred when he 
was wounded by shell fragments while 
engaging the enemy in November 1944?  The 
examiner's attention should be directed 
to the November 1997 opinion of Dr. C. 
and the May 1998 opinion of Dr. P.  A 
complete rational for any opinion 
expressed should be included in the 
report.  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for essential tremors for 
accrued purposes on a de novo basis.  If 
the claim remains denied, the appellant 
and her representative should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be sent to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




